         Case 2:19-cv-00750-SI     Document 27   Filed 05/30/19   Page 1 of 2




 BILLY J. WILLIAMS, OSB #901366
 United States Attorney
 District of Oregon
 STEPHEN J. ODELL, OSB #903530
 Assistant United States Attorney
 steve.odell@usdoj.gov
 Office of the United States Attorney
 District of Oregon
 1000 S.W. Third Avenue, Suite 600
 Portland, Oregon 97204-2902
 Telephone: (503) 727-1024
 Facsimile     (503) 727-1117
  Of Attorneys for Defendants




                     UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                PENDLETON DIVISION



WESTERN WATERSHEDS                        Case No.: 2:19-CV-750-SI
PROJECT, CENTER FOR
BIOLOGICAL DIVERSITY, and
WILDEARTH GUARDIANS,                      DEFENDANTS’ NOTICE OF
                                          SUBMISSION OF EXHIBITS TO
                  Plaintiffs,             SUPPLEMENTAL RESPONSE TO
                                          PLAINTIFFS’ MOTION FOR
v.                                        TEMPORARY RESTRAINING ORDER

DAVID BERNHARDT, Secretary of the
Interior, JEFFERY A. ROSE, District
Manager, Burns District, Bureau of Land
Management, and BUREAU OF LAND
MANAGEMENT,

                  Defendants.


       Defendants hereby provide notice of submitting the two attached exhibits for

 Page 1 – DEFS.’ NOTICE OF SUBMISSION OF EXHS. TO SUPP. TRO RESP.
         Western Watersheds Proj. v. Bernhardt, Case no. 2:19-CV-750-SI
        Case 2:19-cv-00750-SI    Document 27     Filed 05/30/19   Page 2 of 2




the Supplemental Response (Dkt. # 26) they filed earlier today to Plaintiffs’ Motion

for a Temporary Restraining Order in the above-captioned action. Undersigned

counsel attempted to timely file these exhibits via the Court’s ECF filing system at

the same time he electronically filed the supplemental response brief, but received

an error message and wanted to ensure the brief was filed by the noon deadline the

Court had set (Dkt. #25), and so is now following up as quickly as possible to submit

the exhibits to the brief. He apologizes for and regrets the delay in submitting the

exhibits to the brief and any inconvenience it may cause the Court or parties.



Respectfully submitted this 30th day of May 2019.


                                              BILLY J. WILLIAMS
                                              United States Attorney



                                             s/ Stephen J. Odell
                                             STEPHEN J. ODELL
                                             Assistant United States Attorney
                                             District of Oregon




Page 2 – DEFS.’ NOTICE OF SUBMISSION OF EXHS. TO SUPP. TRO RESP.
        Western Watersheds Proj. v. Bernhardt, Case no. 2:19-CV-750-SI
